Citation Nr: 0616202	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to an increased evaluation for thoracolumbar 
myositis with bilateral radiculopathy, currently evaluated as 
40 percent disabling.

3.  Entitlement to an increased evaluation for 
supraventricular tachycardia, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Documents from the veteran received at the Board in May 2006 
include the report of a July 2005 private medical 
examination.  In addition, they include a March 2004 VA Form 
referring to private treatment records which are described as 
attached.  However, the records do not appear to be attached.  
The documents also include a January 2006 VA Form 21-4241 
authorizing VA to obtain outstanding medical records from the 
Viera VA Outpatient Clinic.  The veteran specified that the 
VA records pertain to each of the claimed conditions.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2005).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the veteran's service-connected supraventricular 
tachycardia requires additional evaluation.  The report of 
the most recent VA examination of the heart notes that it was 
being conducted for the purpose of rating the veteran's 
arrhythmias, a condition for which he is not service-
connected.  As a result, the report does not provide the 
objective findings required by Diagnostic Code 7011, under 
which the veteran's service-connected supraventricular 
tachycardia is evaluated.  Thus, an additional examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
located at the Viera VAOPC, which have 
not been previously secured.

2.  Request that the veteran re-submit 
copies of the private records he referred 
to on the March 2004 VA Form 21-4138, or 
obtain authorization, addresses and dates 
from the veteran and obtain such records 
directly from the health-care providers.  

3.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected supraventricular tachycardia.  
The claims file must be made available to 
the examiner.  All indicated studies 
should be accomplished.  The report 
should set forth results of a stress test 
in METS and the left ventricular ejection 
fraction.  

4.  Then, readjudicate the veteran's 
claims for service connection for a 
cervical spine condition, an increased 
evaluation for thoracolumbar myositis 
with bilateral radiculopathy, and an 
increased evaluation for supraventricular 
tachycardia.  Any new evidence obtained 
or received since the December 2005 
supplemental statement of the case should 
be considered.  If any part of this 
decision is adverse to the veteran, he 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




